Citation Nr: 0739618	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  05-16 697	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Louis, Missouri


THE ISSUE

Entitlement to an increased rating for irritable bowel 
syndrome (IBS), currently evaluated as 10% disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from April 1990 to March 1992.

This appeal to the Board of Veterans Appeals (Board) arises 
from a January 2004 rating action that increased the rating 
of the veteran's IBS from 0% to 10%; the veteran appeals the 
10% rating as inadequate.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's IBS is manifested by alternating diarrhea 
and constipation with frequent episodes of bowel disturbance 
with abdominal distress, and is no more than moderately 
disabling.


CONCLUSION OF LAW

The criteria for a rating in excess of 10% for IBS have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, and Part 4, including 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7319 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, the VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

A September 2003 pre-rating RO letter informed the veteran 
and her representative of the VA's responsibilities to notify 
and assist her in her claim, and to advise the RO as to 
whether there was medical evidence showing treatment for the 
disability at issue.  That letter also notified the veteran 
that, to obtain a higher rating, the evidence had to show 
that her service-connected disability had worsened.  
Thereafter, they were afforded opportunities to respond.  The 
Board finds that the veteran has thus received sufficient 
notice of the information and evidence needed to support her 
claim, and has been provided ample opportunity to submit such 
information and evidence.  

The 2003 RO letter also notified the veteran that the VA 
would make reasonable efforts to help her get evidence 
necessary to support her claim, such as medical records 
(including private medical records), if she gave it enough 
information, and, if needed, authorization, to obtain them, 
and further specified what records the VA was responsible for 
obtaining, to include Federal records, and the type of 
records that the VA would make reasonable efforts to get.  
The RO letter further requested the veteran to furnish any 
medical records that she had.  The Board thus finds that the 
2003 RO letter satisfies the statutory and regulatory 
requirement that the VA notify a claimant what evidence, if 
any, will be obtained by her and what evidence will be 
retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by a claimant; and (4) a request by 
the VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all 4 content of notice requirements have been met with in 
this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, the 
September 2003 document meeting the VCAA's notice 
requirements were furnished to the veteran prior to the 
January 2004 rating action on appeal.  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the March 2005 
Statement of the Case, and that this suffices for 
Dingess/Hartman.  The Court also held that the VA must 
provide information regarding the effective date that may be 
assigned.  While the RO has not furnished the veteran notice 
pertaining to the effective date, the Board finds that, on 
these facts, the RO's omission is harmless.  Here, the Board 
is denying the claim for a rating in excess of 10% for IBS 
(hence, no effective date is being assigned), and there is no 
indication whatsoever that the veteran is challenging any 
effective date already assigned.  
    
Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate her claim, 
to include obtaining available post-service VA and private 
medical records through 2005.  In November 2003, the veteran 
was afforded a comprehensive VA examination, a report of 
which is of record.  The record also presents no basis for 
further development to create any additional evidence to be 
considered in connection with the matter currently under 
consideration.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Rating Disabilities, which is based 
on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of          2 ratings applies under a particular diagnostic 
code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.

A veteran's entire history is to be considered when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet.     App. 589 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's IBS has been rated 10% disabling under the 
provisions of 38 C.F.R.   § 4.114, DC 7319.  Under the 
applicable criteria, a 10% rating is assigned for moderate 
IBS with frequent episodes of bowel disturbance with 
abdominal distress. A 30% rating requires severe IBS with 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress.     

After reviewing the entire evidence of record and considering 
such evidence in light of the regulatory criteria noted 
above, the Board finds that a rating in excess of 10% is not 
warranted for IBS, as it has not been shown to be severely 
disabling as to warrant a 30% rating under DC 7319.  Although 
the veteran's IBS causes alternating diarrhea and 
constipation, it does not also produce more or less constant 
abdominal distress.  

On November 2003 VA examination, the veteran complained of 
constipation of      2 weeks' duration, with subsequent 
diarrhea for 3 or 4 days accompanied by cramps.  On current 
examination, the abdomen was soft, obese, and nontender 
except over the right ovary.  Bowel sounds were positive and 
normal, and there was no organomegaly.  The examiner's review 
of the veteran's medical records over the past year showed no 
mention of irritable bowel problems.  The diagnoses were IBS 
and obesity.

In April 2005, the veteran was seen at the Christian Hospital 
- Northeast for complaints of abdominal pain.  After 
evaluation, it was concluded that her condition did not 
currently seem serious.  In May, she underwent a colonoscopy, 
with no indicated treatment for IBS. 

After a review of the evidence, the Board finds that, 
although the veteran's IBS causes alternating diarrhea and 
constipation, it does not produce severe disability with more 
or less constant abdominal distress, which is necessary for 
entitlement to a 30% rating under DC 7913.  Rather, the 
medical evidence indicates no more than moderate disability, 
with frequent episodes of bowel disturbance with abdominal 
distress.

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 10% for IBS must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).


ORDER

A rating in excess of 10% for irritable bowel syndrome is 
denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


